Citation Nr: 1122189	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-37 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease (DJD) of the left and right knee.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to January 2008.  

In an August 2008 rating determination, the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut, denied service connection for left and right knee strains.  In April 2009, the Veteran filed a notice of disagreement with the denial.  In a September 2009 rating determination, the RO granted service connection for DJD of bilateral knees and assigned a 10 percent disability evaluation, effective the date following the Veteran's separation from service.  The Veteran filed a notice of disagreement with the assigned disability evaluation and thereafter perfected his appeal.  

In January 2011, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran has been shown to have DJD of the right and left knees, with pain in both knees being reported on numerous occasions and at the time of an October 2008 private treatment visit, with the October 2008 VA examiner noting mild functional limitation with flare-ups.  

2.  Flexion of the left and right knee has been shown to be limited to no less than 140 degrees, and extension to no less than 0 degrees, even when considering functional impairment, throughout the course of the appeal, with no objective medical evidence of lateral instability or subluxation.




CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent disability evaluation for right knee DJD with painful motion, and no more, have been met since February 1, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2010).

2.  The criteria for a separate 10 percent disability evaluation for DJD of the left knee with painful motion, and no more, have been met since February 1, 2008.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its 


findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Assist and Notify

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided herein.

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in January 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection for left and right knee disabilities.  Service connection was subsequently granted for bilateral degenerative joint disease of the knees by rating decision in September 2009.

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until the August 2010 Statement of the Case, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice 


of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claims.

In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private and VA treatment records were subsequently added to the claims files after the January 2008 letter.

In compliance with the duty to notify the Veteran of what information would substantiate his claims, the Veteran was informed in the November 2008 letter that an effective date would be assigned if any of his claims were granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.  A relevant VA examination report is on file dated in February 2008.  The results of the examination are sufficient in order to properly rate the Veteran's claim.  

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues.

Given these matters of record, the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev 'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran 


has been given ample opportunity to present evidence and argument in support of his claims, including at his videoconference hearing in January 2011.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).


Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).


For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

Diagnostic Code 5003 (5010) provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees; 10 percent rating where flexion is limited to 45 degrees; 20 percent rating where flexion is limited to 30 degrees; and 


30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to 5 degrees; 10 percent rating where extension is limited to 10 degrees; 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel further held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. 

Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

In conjunction with his claim for service connection for left and right knee disorders, the Veteran was afforded a VA examination in February 2008.  At the time of the examination, the Veteran reported that as a result of repetitive wear and tear, he developed chronic knee pain.  The Veteran denied any redness, swelling, weakness, tenderness or lack of endurance.  He did not use any assistive devices for walking.  Periods of flare-up occurred with prolonged standing and walking.  The Veteran did not use crutches, a brace, cane or corrective shoes.  There were no episodes of dislocation or recurrent subluxation.  The Veteran denied any effect on his activities of daily living or work.  

Physical examination revealed no evidence of painful motion, edema, effusion, instability, tenderness, weakness, redness, heat, or abnormal movement.  There was also no guarding of movement.  Flexion was from 0 to 140 degrees, bilaterally.  Medial and collateral ligaments and varus and valgus in neutral and in 30 degrees of flexion were all normal.  McMurray's test was also normal.  The knees were not painful on motion and joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  There were no X-rays taken at that time.  The examiner rendered a diagnosis of bilateral knee strain, as likely as not due to repetitive wear and tear and weight-bearing in the military, with mild functional limitation with flare-ups.  

Along with his notice of disagreement for the original denial of service connection, the Veteran forwarded an October 2008 treatment record from his private care provider, TriCare.  In the treatment record, it was noted that the Veteran had a 10 year history of knee pain.  X-rays taken of the knees at that time revealed mild diffuse articular marginal spurring of the patella, bilaterally, along with spurring of the medial tibial horn and the adjacent articular margin of the femoral condyle on the medial aspect of the tunnel/notch region.  It was the examiner's impression that the Veteran had mild symmetrical degenerative findings of both knees.  


At the time of his January 2011 hearing, the Veteran reported that his knee problems had progressed over the years.  He stated that he had had continual painful motion in both knees.  The Veteran testified that he had pain in his knees when walking about 50 percent of the time.  He indicated that his knees were essentially the same in severity.  The Veteran noted that the pain was 3/4 out of 10 on the right and 3 out of 10 on the left.  He testified that neither knee had ever given way, collapsed, or gone side to side.  The Veteran stated that he worked behind a desk at computer and did not do much walking at work.  He noted that he handled stairs pretty well. 

As noted above, X-rays taken of the Veteran's left and right knees in October 2008 revealed mild degenerative joint disease of both knees.  On his August 2007 report of medical history, the Veteran reported that his knees ached with sports activities.  

The February 2008 VA examiner found the Veteran to have full range of motion for both knees, with a finding that the knees were not painful on motion and that range of motion was not additionally limited by pain, weakness, fatigue, or lack of endurance with repetitive motion.  However, the Veteran again reported having chronic knee pain at the time of the examination, with flare-ups occurring with prolonged standing or walking.  Moreover, the examiner did state that the Veteran had mild functional limitation with flare-ups.  The February 2008 VA examiner did not have benefit of the claims folder when preparing his report.  A 10 year history of knee pain was noted at the time of the October 2008 private visit.  In addition, the Veteran, at his January 2011 hearing, noted having pain, which he rated as 3 to 4 out of 10 for each knee, on a daily basis.  Based upon the above, and resolving reasonable doubt in favor of the Veteran, a separate 10 percent disability evaluations based upon arthritis in each knee with painful motion is warranted. 

As to an evaluation in excess of 10 percent for either knee, the Veteran was found to have full extension at the time of the VA examination, with no additional limitation of motion being found after repetitive use. There was also no pain noted on range of motion testing.  As such, an increased or separate evaluation would not be warranted under Diagnostic Code 5261 for the right or left knee.

As it relates to flexion of the right and left knees, at the time of the February 2008 VA examination, the Veteran was noted to have flexion to 140 degrees, with the examiner indicating that there was no additional loss of motion with repetitive use.  See DeLuca, supra.  As such, based upon limitation of motion, no more than a noncompensable disability evaluation would be warranted.

As to subluxation or lateral instability, there have been no objective medical findings of either and neither was present at the time of the February 2008 VA examination.  Moreover, the Veteran, at his January 2011 hearing, indicated that he had not had any falling forward or collapsing of his knee.  Thus, a separate compensable disability evaluation under 5257 would not be warranted for either knee pursuant to VAOPGCPREC 23-97.

There is no evidence that the appellant's service-connected left and right DJD with painful motion presented such an unusual or exceptional disability picture at any time as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular evaluations in this case are inadequate.  As discussed above, there are higher ratings for knee disabilities, but the required manifestations have not been shown in this case.  The appellant has not required frequent hospitalizations for his knee disabilities and marked interference with employment caused by the knee disabilities has not been demonstrated.  The Veteran has reported that his knee disabilities do not interfere with his employment.  The appellant has not offered any objective evidence of any symptoms due to either the right or left knee that are not contemplated by the rating criteria.  Consequently, referral of this case for consideration of the assignment of an extraschedular rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

ORDER

A 10 percent evaluation, and no more, for DJD of the right knee with painful motion, from February 1, 2008, is granted.  

A 10 percent evaluation, and no more, for DJD of the left knee with painful motion, from February 1, 2008, is granted.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


